Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Annual Report on Form 10-K/S of E-Waste Systems, Inc. for the year ending December 31, 2011, I, Martin Nielson, Chief Executive Officer of E-Waste Systems, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Annual Report of Form 10-K/A for the year ending December 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-K/A for the year ended December 31, 2011, fairly represents in all material respects, the financial condition and results of operations of E-Waste Systems, Inc. Date: April 17, 2012 E-Waste Systems,Inc. By: / s/ Martin Nielson Martin Nielson Chief Executive Officer
